Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Reopen Prosecution- Vacate Notice of Allowance
Applicant is advised that the Notice of Allowance mailed 14 October 2021 is vacated, per the communication mailed 04 November 2021. If the issue fee has already been paid, Applicant may request a refund or request that the fee be credited to a deposit account. However, Applicant may wait until the application is either found allowable or held abandoned. If allowed, upon receipt of a new Notice of Allowance, Applicant may request that the previously submitted issue fee be applied. If abandoned, Applicant may request refund or credit to a specified Deposit Account.
Prosecution on the merits of this application is reopened on claim 1 considered unpatentable for the reasons indicated below; specifically, the 35 USC §112(a) and 35 USC §112(b) rejections cited below.

Status of Claims
It is noted that claim 1 is free of prior art.
Claim describes a method of preparing a Lilac Ginkgo Brick Tea consisting of a series of specific steps (1) thru (4), which each include a combination of specific substeps. For example, step (1) consists of: collecting Lilac leaves and Ginkgo leaves in a specific weight ratio; washing the leaves a specific number of times; drying the leaves 

Claim 1 is pending.
	Claim 1 is rejected.
	Claim 1 is objected to.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of CN 201910369323.0, 05/06/2019, was filed on 16 November 2019.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claim 1 has the effective filing date of 06 May 2019.


Specification
	The objection to the disclosure, with regard to the Title containing unacceptable terminology in the Non-Final Office Action mailed 19 July 2021, is withdrawn in view of Applicants' amendment received 26 August 2021.

Claim Objections
	The objection to Claim 3, in the Non-Final Office Action mailed 19 July 2021, is withdrawn in view of Applicants' amendment received 26 August 2021, in which the cited claim was canceled.

Claim 1 is objected to because of the following informalities:
Claim 1, line 21, recites: “…: spraying the spores of Sanguisorbium coronarium onto the Lilac Ginkgo Tea…”, which should read: “…: spraying spores of Sanguisorbium coronarium onto the Lilac Ginkgo Tea…”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:


35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 

Claim 1 is rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

            The invention employs spores of the plant Sanguisorbium coronarium. However, it is not clear if the written description is sufficiently repeatable to avoid the need for a deposit. Further it is unclear if the starting materials were readily available to the public at the time of invention.
           A deposit has not been made of the spores of the plant Sanguisorbium coronarium. MPEP 2404 states if and/or when a biological deposit needs to be made (37 CFR 1.802). MPEP 2404 (b)) states, in part: “Biological material need not be deposited unless access to such material is necessary for the satisfaction of the statutory requirements for patentability under 35 U.S.C. §112…Biological material need not be deposited, inter alia, if it is known and readily available to the public or can be 
	With regard to what defines biological material as being ‘known and readily available to the public’, MPEP 2404.01 states, in part: “The concepts of ‘known and readily available’ are considered to reflect a level of public accessibility to a necessary component of an invention disclosure that is consistent with an ability to make and use the invention. To avoid the need for a deposit on this basis, the biological material must be both known and readily available - neither concept alone is sufficient. A material may be known in the sense that its existence has been published, but is not available to those who wish to obtain that particular known biological material. Likewise, a biological material may be available in the sense that those having possession of it would make it available upon request, but no one has been informed of its existence.”
	With regard to Sanguisorbium coronarium, the disclosure lacks any information pertaining to what Sanguisorbium coronarium is or how Sanguisorbium coronarium is obtained, and lacks any evidence demonstrating that Sanguisorbium coronarium is readily available to the public. There is clearly no indication that the organism has been deposited in any IDA (International Depository Authority). A search for the term ‘Sanguisorbium coronarium’ in the USPTO-accessible databases does not retrieve any documents other than Applicant’s own work (see IFW-Search Notes, EAST). An internet search shows that Sanguisorba is a genus of flowering plants in the family Rosaceae. A Sanguisorba species, includes, for example, Sanguisorba albanica, Sanguisorba canadensis, and Sanguisorba cretica (Wikipedia page, Sanguisorba. Retrieved 26 January 2022; provided here). However, there is no recitation of the genus Sanguisorbium nor of a species Sanguisorba coronarium.
Isolated references refer to Sanguisorba minor ((2016) Valencia et al., J. Plant Ecology 9(6): 773-783, Abstract, Methods; provided here), and Sanguisorba officinalis, Sanguisorba obtusa, Sanguisorba tenuifolia, and Sanguisorba hakusanensis (Gardenia. Datasheet [online]. Retrieved 26 January 2022; provided here). Lastly, Annie’s Remedy (Sanguisorba minor. Datasheet [online]. Retrieved 12 July 2021; provided here) teaches that the leaves of salad burnet (Sanguisorba minor) can be taken as a tea (pg. 3, para. 2). (Note that these Sanguisorba species are listed on the Wikipedia page.)
	Therefore, it is not clear that the organism Sanguisorbium coronarium (presumably a plant) and, therefore, spores thereof, is/are known and readily available to the public.

	Once the biological deposit has been made, Applicant must follow specific criteria, including making certain statements which guarantee that the biological deposit will be available, per the specific averments described below in the SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL


1. Identifies declarant.
2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.
3. States that the deposited material has been accorded a specific (recited) accession number.
4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C §122.
6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.
7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are 

            Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

Both Budapest Treaty and non-Budapest Treaty deposits must provide assurances that:
(1) Access to deposited material will be available, during pendency of a patent application making reference to it, to anyone determined by the Director to be entitled to access under 37 CFR 1.14 and 35 U.S.C. 122 (see In re Lundak, 227 USPQ 90, 94-95 (Fed. Cir. 1985)(citing 35 U.S.C. 114)); and
(2) Subject to paragraph (b) of 37 CFR 1.808, all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent.



35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 


Claim 1 is rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1, line 21, recites: “…: spraying the spores of Sanguisorbium coronarium onto the Lilac Ginkgo Tea…”
Claim 1, line 36, recite: “…; spreading the spores of Sanguisorbium coronarium in a ratio…”

	The specification recites the use of Sanguisorbium coronarium spores within the context of preparing a Lilac Ginkgo Brick tea several times (e.g., pg. 2, para. [0009]; pg. 4, para. [0020]; and pg. 8, para. [0032]), but does not provide information with regard to its availability to the general public or to a commercially available source for procuring the spores, which would be necessary in the instant case because it is not clear what type of organism Sanguisorbium coronarium is. In addition, the specification does not explain, describe or define what identifiable characteristics (if any) would aid in the identification of the cited organism. The practitioner of the claimed method does not have sufficient guidance for performing step (2) of the claimed method. The instant specification merely recites ‘Sanguisorbium coronarium’ (spores) with no additional requisite information to clearly identify what this organism actually is. The genus ‘Sanguisorbium’ is unknown. For all practical purposes, the organism could represent a bacterium, a fungus, a plant or other type of organism.





 
A search for the term ‘Sanguisorbium coronarium’ in the USPTO-accessible databases does not retrieve any documents other than Applicant’s own work (see IFW-Search Notes, EAST). Even if the practitioner were to assume that ‘Sanguisorbium’ means ‘Sanguisorba’, there is no plant known as ‘Sanguisorba coronarium’, as the genus of Sanguisorba contains about 36 species of plants; none of which are represented by the Latin, botanical name ‘coronarium’ or any species name that resembles ‘coronarium’. That is, a list of identifiable Sanguisorba species, includes, for example, Sanguisorba albanica, Sanguisorba canadensis, and Sanguisorba cretica (Wikipedia, Sanguisorba. Retrieved 26 January 2022; provided here). There is no recitation of the genus Sanguisorbium nor of a species Sanguisorba coronarium. 
Although the Latin name ‘coronarium’ is a species name for several genus of plants, such as Chrysanthemum coronarium (renamed as Glebionis coronari), Hedysarum coranarium and Platycerium coronarium, the Latin species name ‘coronarium’ is not associated with any plant genus named ‘Sanguisorbium’ or any genus name similar to ‘Sanguisorbium’. An internet search shows that Sanguisorba is a genus of flowering plants in the family Rosaceae.
On the other hand, the English translation of Applicants’ CN foreign priority document CN 2019-10369323 refers to Sanguisorbium coronarium as ‘Ascomycetous’. However, the correlation of the claimed organism, Sanguisorbium coronarium, with the fungi family ‘Ascomycetous’ is insufficient evidence to demonstrate possession of Sanguisorbium coronarium.
Sanguisorbium coronarium is and, therefore, it is not clear what the nature of the spores is that are produced by the organism nor how (or if) said spores participate in the fermenting step, given that the specification recites that the step of fermenting is carried out by microbes. The specification recites: "Fermented Tea ... is a class of tea that has undergone microbial fermentation ... " (originally-filed specification, pg. 1, para. [0005]). 
MPEP 2163 (I) states, in-part: "[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.”
With regard to the type of information found in the publicly-available art, isolated documents refer to Sanguisorba minor ((2016) Valencia et al., J. Plant Ecology 9(6): Sanguisorba officinalis, Sanguisorba obtusa, Sanguisorba tenuifolia, and Sanguisorba hakusanensis (Gardenia. Datasheet [online]. Retrieved 26 January 2022; provided here). Lastly, Annie’s Remedy (Sanguisorba minor. Datasheet [online]. Retrieved 12 July 2021; provided here) teaches that the leaves of salad burnet (Sanguisorba minor) can be taken as a tea (pg. 3, para. 2). (Note that these Sanguisorba species are listed in the Wikipedia document.) However, Applicant has not provided sufficient information to indicate that the organism cited in instant claim 1 is, indeed, a plant species, let alone a Sanguisorba species.
In summary, the disclosure lacks any information pertaining to what type of organism Sanguisorbium coronarium is or how Sanguisorbium coronarium is obtained. For this reason, one skilled in the art cannot reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the claim or the claim may be amended to recite an organism that is known and readily available to the public, and that is supported by the specification.


35 U.S.C. § 112(b)
The rejection of Claims 1-5 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 19 July 2021, is withdrawn, in part, in view of Applicants’ argument received 26 August 2021. 

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1-5 under 35 U.S.C. §103 as being unpatentable over Tang in view of Planty Delights, Noort, and Liang et al., in the Non-Final Office Action mailed 19 July 2019, is withdrawn in view of Applicants' amendment received 26 August 2021.

Response to Arguments
	Applicant ‘s arguments, pp. 5-6, with respect to the 35 USC 112(b) rejection, are only, in part, persuasive. Applicant’s arguments, pp. 6-7, filed 26 August 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered, and they are persuasive.

	1. Applicant remarks (pp. 5-6), with regard to the 112(b) rejection, that Applicant submits that the terms "fermenting" and "piling" are commonly used in the
tea making process. Applicant further submits the fermenting processes of step (2) and step ( 4) are two different fermenting processes. These two different fermenting 
	However, in response to Applicant, although the term ‘fermenting’ is commonly used in the tea making process, it is not clear what the properties are of the spores of Sanguisorbium coronarium which enable them to ferment. Applicant’s specification recites: "The bitterness of Ginkgo tea is reduced by fermentation" (originally-filed specification, pg. 3, para. [0013]); and "Fermented Tea ... is a class of tea that has undergone microbial fermentation ... " (pg. 1, para. [0005]). Therefore, one of ordinary skill in the art would understand that a fermentation process occurs in the presence of microbes. The organism Sanguisorbium coronarium is understood to be a plant (i.e., not a microbe), in view of the classification of the genus Sanguisorba as representing plant species (see 112(a) rejection above). Therefore, it is not clear if the spores of Sanguisorbium coronarium naturally harbor the microbes that cause the fermentation or if microbes are added to the spores of Sanguisorbium coronarium in order to effect fermentation.
	In further response to Applicant, further search of the prior art shows that the step of ‘piling’ is performed in some tea manufacturing processes, and is commonly used in the context of ‘pile fermentation’.

	2. Applicant remarks (pp. 6-7), with regard to the 103 rejection, that the amended claim 1 recites "A  method of preparing a Lilac Ginkgo Brick Tea consisting of the following steps:…”  The transitional phrase "consisting of' excludes any element, step, or ingredient not specified in the claim. Therefore, Tang, Panty Delights, Noort, and Liang, singly or in combination, fail to teach or suggest the method of claim 1.


Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SMP/           Examiner, Art Unit 1651                                                                                                                                                                                             
/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651